Citation Nr: 0108649	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  99-21 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for a claimed urinary 
tract disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

The veteran and spouse



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from June 1945 to March 
1946 and from March 1947 to April 1947.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the RO.  

In February 2001, the veteran testified before the 
undersigned Member of the Board at a hearing in Washington, 
DC.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

The veteran alleges that he has a low back disability which 
resulted from getting hit with the butt of a gun.  He states 
that he was treated for both back and urinary tract 
conditions during service.  Indeed, service medical records 
do reveal that he had complaints of chronic back pains, that 
he underwent catheterizations of both ureters and that 
retrograde pyelograms were made.  

The veteran has not been afforded a VA medical examination.  
In light of the in-service evidence as well as the veteran's 
current complaints, he should be afforded an examination.  

Furthermore, at his February 2001 hearing, the veteran 
identified several physicians who purportedly treated him for 
his claimed disabilities since service.  An attempt should be 
made to obtain records from these physicians.  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for a low back and urinary 
tract disability since service.  
Specifically, to the extent possible, the 
veteran should provide information 
regarding Drs. Valone, Decastro, Lavalle, 
Gabler, Gravo and Amadon.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of all pertinent 
treatment records identified by the 
veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should arrange for a VA 
examination to determine the nature and 
likely etiology of the claimed low back 
and urinary tract disorders.  The claims 
folder must be available to, and reviewed 
by, the examiner prior to the requested 
study.  All indicated testing should be 
done in this regard.  Based on his/her 
review of the case, the examiner should 
provide an opinion as to the likelihood 
that the veteran has current low back or 
urinary tract disability due to disease 
or injury that was incurred in or 
aggravated by service.  A complete 
rationale must be provided for any 
opinion expressed.  The examiner's report 
should be associated with the claims 
folder.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims.  If the benefits sought 
on appeal are not granted, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109, 112 (1995).  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


